DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8 and 10, there is no cited art that discloses, a first electronic device, a plurality of power signals, a power device, a first power signal, a second power signal and a hot plug notification signal connected and operative as recited in claim 1, wherein before the “hot plug notification signal is received, the first electronic device is arranged to provide only the first power signal to the power delivery device, and
 after the first electronic device has received the hot plug notification signal 15through the power delivery device, the first electronic device provides both the first power signal and the second power signal to the power delivery device,
 wherein the first electronic device comprises:
 a power module, arranged to generate the power signals, wherein the power 20module is coupled to a plurality of power lines, the power lines comprise at least a first power line and a second power line, the first power line is arranged to deliver the first power signal and the second power line is arranged to deliver the second power signal;
 a switch device, coupled to the second power line, wherein delivery of the 25second power signal is controlled by the switch device; and 
a control module, coupled to the switch device and arranged to control the switch device.”
There is no cited art that discloses the first and second power signals being provided before and/or after the hot plug notification signal is received and the electronic device further comprising a power module, a switch device and a control module that are connected and operative as recited in claim 1.
With respect to claims 11, 13 and 15-17, there is no cited art that disclose all of the method steps wherein the receiving of the first and second power signals is performed before and/or after the hot plug notification signal as recited in claim 11 and further including the method steps of “receiving the first power signal from the power delivery device and generating the hot plug notification signal according to the first power signal by a second electronic device;” and 
wherein step of outputting both the first power signal and the second power 25signal to the power delivery device by the first electronic device after the first electronic device has received the hot plug notification signal through the power delivery device further comprises: 
obtaining information regarding at least one of an attribute of the second electronic device and a power requirement of the second electronic device 30by the first electronic device after receiving the hot plug notification 5Appl. No. 17/392,275Reply to Office action of May 11, 2022signal; and 
determining whether the second electronic device is an electronic device allowed to be used in an electronic device system by the first electronic device according to the obtained information, 5wherein the second power signal is output by the first electronic device after determining that the second electronic device is an electronic device allowed to be used in the electronic device system”
No cited art discloses all of the recited limitations of claim 11 and further including the obtaining of the information of the attribute and power requirement of the second electronic device by the first electronic device after the hot plug notification signal, determining that the first electronic device is allowed to be used by the first electronic device and powering the second device responsive to the determination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849